Part III DETAILED ACTION

1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AI A. This office action is in response to the amendment filed on 11/19/20. Claims 1-7 are pending in this application. 

2.  The title of the invention is still not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

                                  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3 .  Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Okuzono (2014/0376941) in view of Mizuyama (JP2018065276).


     With regard to claim 1, Okuzono teaches an image processing apparatus comprising: a controller configured to detect a motion of a person after receipt of a print instruction (reads on figs. 1-2, and p[0021 or 0036), clearly computer 107 can send a print request  (print instruction or print operation) to the image forming device 103, before or after a human is detected moving); and a change the image processing apparatus from a low-power consumption mode to a printing mode in response to detection of the motion, the printing mode being a ready-to-print mode (reads on p[0008,0018,0029,0053 the power of the image forming apparatus is change from the power saving to the printing mode (or normal mode) or vice versa) Okuzuno does not explicitly teach detecting the person standing up.
  Mizuyama (in the same field of endeavor “an image forming apparatus that detects the movement of a user”) teaches that it is well known in the art at the effective time of the invention to have an image forming apparatus with means to detect when a user is standing-up.
 Therefore, it would have been obvious to one of ordinary skill in the art at the effective time of the invention to provide additional means to detect a user to the system of Okuzono with the means to detect a user standing up as taught by Mizuyama in order to to activate the printing operation and thereby reduce the waiting time as suggested by Mizuyama (see advantage).
   With regard to claims 5-7, the limitations of claims 5-7 are covered by the limitations of claim 1 above. The steps and functions of claims 5-6 are covered by the limitations of claim 1. Okuzono teaches a memory (315) that can be programmed and perform the steps and function of claims 5 and 6.

Conclusion
4.     Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach or suggest an image processing apparatus in combination of the features of claim 1 and having a camera that captures a first image after receipt of the print instruction and captures a second image after a predetermined period elapses after capturing of the first image, wherein a controller compares the first image with the second image to detect a standing-up motion of a person. 

5.    Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
6.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-
7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this group is (571) 273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 


applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 16/143,565 Art Unit: 2674 have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.

/Gabriel I Garcia/
Primary Examiner, Art Unit 2674 
March 25, 2021